Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-9 are currently active.
3.	This application claims JP priority filed on 11/14/2016.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/13/2019 and 05/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2, 7, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2, 7, and 9, there is insufficient antecedent basis for the term “where”.  It is unclear what is corresponding to “where”.
Claim 3 depend on rejected claim 2 thus rejected on the same ground.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In particular, Claims 1-5 recites a prediction model generation system comprising a co-clustering unit, a prediction model generation unit and a prediction unit which lacks the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C 101.  No express limitation of any hardware element corresponding to the claimed system is mentioned in the specification in order to place the claim statutory. Therefore, it can be reasonably be interpreted that the system of claims 1-5 may be directed to simply a system comprising a plurality of software code or programs.  Thus, claims 1-5 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.
Examiner's Note
7.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-2, 4, 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsuchida (US 2016/0004757).	
	Regarding to claim 1, Tsuchida discloses a prediction model generation system (Figures 3-8) comprising: 
	a co-clustering unit implemented by a processor and that performs co-clustering on first IDs and second IDs in accordance with first master data, second master data, and fact data indicating a relationship between each of the first IDs and each of the second IDs, each of the first IDs serving as an ID of a record in the first master data, each of the second IDs serving as an ID of a record in the second master data (Figures 3, and 7-8, Paragraphs [0056]-[0058], [0076]-
	a prediction model generation unit implemented by a processor and that generates a prediction model for each combination of a first ID cluster and a second ID cluster, the prediction model using the relationship between each of the first IDs and each of the second IDs as an objective variable, the first ID cluster serving as a cluster of the first IDs, the second ID cluster serving as a cluster of the second IDs (Paragraphs [0065]-[0067], [0072]-[0074], [0111]-[0122]).

	Regarding to claim 2, Tsuchida discloses a prediction unit implemented by a processor and that predicts a relationship between a first ID and a second ID by using each of the prediction models in a case where the first ID and the second ID are specified (Paragraphs [0065]-[0067], [0072]-[0074], [0111]-[0122]).
	
	Regarding to claim 4, Tsuchida discloses wherein each of the first IDs includes a customer ID for identifying a customer, and each of the second IDs includes a merchandise ID for identifying merchandise (Paragraphs [0056]-[0058], [0076]-[0081], wherein customer ids 

	Regarding to claim 6, Tsuchida discloses a prediction model generation method comprising: 
	performing co-clustering on first IDs and second IDs in accordance with first master data, second master data, and fact data indicating a relationship between each of the first IDs and each of the second IDs, each of the first IDs serving as an ID of a record in the first master data, each of the second IDs serving as an ID of a record in the second master data (Figures 3, and 7-8, Paragraphs [0056]-[0058], [0076]-[0081], wherein customer ids corresponding to Applicant’s “first IDs” and product ids corresponding to Applicant’s “second IDs”, and wherein customer dimension table, corresponding to Applicant’s “first master data”, which comprising customer id as primary key, and product dimension table, corresponding to Applicant’s “second master data”, which comprising product id as primary key, wherein fact table (Customer sale history table), corresponding to Applicant’s “fact data”, which indicating relationship between customer ids and product ids); and 
	generating a prediction model for each combination of a first ID cluster and a second ID cluster, the prediction model using the relationship between each of the first IDs and each of the second IDs as an objective variable, the first ID cluster serving as a cluster of the first IDs, the second ID cluster serving as a cluster of the second IDs (Paragraphs [0065]-[0067], [0072]-[0074], [0111]-[0122]).



	Regarding to claim 8, Tsuchida discloses a non-transitory computer-readable recording medium in which a prediction model generation program is recorded, the prediction model generation program causing a computer to execute a process comprising: 
	performing co-clustering processing for performing co-clustering on first IDs and second IDs in accordance with first master data, second master data, and fact data indicating a relationship between each of the first IDs and each of the second IDs, each of the first IDs serving as an ID of a record in the first master data, each of the second IDs serving as an ID of a record in the second master data (Figures 3, and 7-8, Paragraphs [0056]-[0058], [0076]-[0081], wherein customer ids corresponding to Applicant’s “first IDs” and product ids corresponding to Applicant’s “second IDs”, and wherein customer dimension table, corresponding to Applicant’s “first master data”, which comprising customer id as primary key, and product dimension table, corresponding to Applicant’s “second master data”, which comprising product id as primary key, wherein fact table (Customer sale history table), corresponding to Applicant’s “fact data”, which indicating relationship between customer ids and product ids); and 
	performing prediction model generation processing for generating a prediction model for each combination of a first ID cluster and a second ID cluster, the prediction model using the relationship between each of the first IDs and each of the second IDs as an objective variable, the first ID cluster serving as a cluster of the first IDs, the second ID cluster serving as a cluster of the second IDs (Paragraphs [0065]-[0067], [0072]-[0074], [0111]-[0122]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida (US 2016/0004757) in view of Abraham (US 2017/0372249).
	Regarding claim 5, Tsuchida discloses all the claimed subject matter as set forth above in claim 1. However, Tsuchida is silent as to wherein each of the first IDs includes an employee ID for identifying an employee that belongs to a company, and each of the second IDs includes a project ID for identifying a project in the company.  On the hand, Abraham discloses wherein each of the first IDs includes an employee ID for identifying an employee that belongs to a 

Allowable Subject Matter
10.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if overcome the USC 101 rejection and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153